DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the header tanks being connected to the tubes or rather the header tanks being separate components from the tubes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “a plurality of tubes having opposing ends connected to the header tanks” in ll. 2 is indefinite, in context, since it cannot be discerned how the plate pairs are physically connected to the header tanks, wherein the figures depict the plate pair tubes form the header tanks. For Examination purposes and in accordance with the specification and drawings, “a plurality of tubes having both ends connected to the header tanks” will be interpreted as – a plurality of tubes having opposed ends forming the header tanks --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Onetti et al. (US PG Pub. 20140246185) in view of Garret (USP 8739857) and in further view of Hagiwara (Translation of JPH51895) hereinafter referred to as Onetti, Garret and Hagiwara.
Regarding Claim 1, Onetti discloses a heat exchanger (1) comprising: 
a core part (2) including an inlet header tank and an outlet header tank (shown in figure 1, inlet and outlet fluid manifolds are formed by the stacked plates (4, 12 and 14), “an inlet header, not visible, and an outlet header 44”, ¶ [42]) formed in a height direction (shown in figure 1) with a space for a coolant to be stored or flowing therein (shown in figure 1), 
a plurality of tubes (formed by plate pairs) having opposing ends connected to the header tanks and to form a coolant flow path (shown in figure 1, wherein the working fluid flows from the inlet (28) to the headers and tubes prior to leaving the heat exchanger (1) through the outlet (30)), and 
fins interposed between the tubes (“The exchanger may also comprise secondary heat exchange surfaces, for example corrugated inserts (referenced 55 in FIG. 5) attached between the plates 4 in the circuits 6 for the circulation of the fluid G that is to be cooled”,¶ [47]); 
an upper reinforcing plate (23) disposed on the core part in the height direction and having a first fixing/matching section therein (shown in figure 1 as being the tabs that interlock with the lateral walls (18 and 19)); 
a pair of lateral reinforcing plates (18 and 19) disposed at both sides of the core part in a length direction (shown in figure 1) and having second fixing/matching sections (notches, as shown in figure 1) formed in respective lower sides thereof (shown in figure 1), 
an upper side of at least one of the pair of lateral reinforcing plates being coupled to the first fixing/matching section of the upper reinforcing plate (shown in figure 1); and 
a lower reinforcing plate (22) disposed beneath the core part in the height direction (shown in figure 1) and having both sides coupled to the second fixing/matching sections of the pair of lateral reinforcing plates (shown in figures 1-2); and
and a blocking plate (71) formed to partially cover a lateral surface of the core part in the length direction (shown in figure 1), the blocking plate extending from the lateral reinforcing plate (18) in the length direction (shown in figure 1),
the first fixing/matching section (shown in figure 1 as being the tabs that interlock with the lateral walls (18 and 19)) of the upper reinforcing plate is a tab extending vertically from the upper reinforcing plate (shown in figure 1), and 
a through hole penetrating vertically through an upper end of the lateral reinforcing plate (19), such that hole is penetrated and coupled into the first fixing/matching section (shown in figure 1); and 
and the second fixing/matching sections of the pair of lateral reinforcing plates (18 and 19) are cut grooves (shown in figure 1) from respective lower ends of the pair of lateral reinforcing plates (shown in figure 1), and the lower reinforcing plate (22) has second fixing tabs (shown in figure 1) extending outwardly from both ends thereof in the length direction respectively (shown in figure 1), such that the second fixing tabs are inserted and coupled into the second fixing/matching sections (shown in figure 1, wherein the tabs on the lower plate (22) engage the notches of the lateral walls (18 and 19) to enclose the core (2)). 
Onetti fails to disclose the upper reinforcing plate is a through hole penetrating vertically through the upper reinforcing plate and a first fixing tab extends upwardly from an upper end of the lateral reinforcing plate, such that the first fixing tab is inserted and coupled into the first fixing/matching section.
Garrett, also drawn to a heat exchanger core being assembled with notches and tabs, teaches the first fixing/matching section (shown in figure 2 as being the notches that receive the tabs (42)) of the upper reinforcing plate is a through hole penetrating vertically through the upper reinforcing plate (shown in figures 1-2), and 
a first fixing tab (42) extends upwardly from an upper end of the lateral reinforcing plate (30), such that the first fixing tab is inserted and coupled into the first fixing/matching section (shown in figures 1-2).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a joint configuration having a groove on lateral wall and a tab on an upper wall with a joint configuration having a groove on an upper wall and a tab on a lateral wall; further the prior art Garret teaches a joint configuration having a groove on an upper wall and a tab on a lateral wall is known to attach heat exchanger plates in order to minimize errors in fabrication.  Therefore, since modifying the prior art to Onetti with having a joint configuration having a groove on an upper wall and a tab on a lateral wall, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Garrett there will be reasonable expectations of success, it would have been obvious to have modified the invention of Onetti by having a joint configuration having a groove on an upper wall and a tab on a lateral wall in order to center the components of the housing and minimizing assembly error by mitigating forces on the lateral walls during brazing.
Although Onetti discloses the second fixing/matching sections of the pair of lateral reinforcing plates are cut grooves, Garret fails to disclose the cut grooves are formed to be concave upwardly.
Hagiwara, also drawn to forming a heat exchanger with separate plates, teaches second fixing/matching sections (9, shown in figure 1) of the pair of lateral reinforcing plates (6) are cut grooves (shown in figure 1) formed to be concave upwardly from respective lower ends of a pair of lateral reinforcing plates (shown in figure 1), and a lower reinforcing plate (12) has second fixing tabs (8, on both ends as disclosed in ¶ [4]) extending outwardly from both ends thereof in the length direction respectively (shown in figure 1, see also ¶ [4]), such that the second fixing tabs (8) are inserted and coupled into the second fixing/matching sections (shown in figure 2). 
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a joint between two heat exchanger housing plates formed by a vertical male protrusion on a lower plate and a female groove facing downward on a side plate as taught in Onetti with a joint formed by a concave upward groove on side plate with a tab extending horizontally outward from a bottom plate. Further, the prior art to Hagiwara teaches that a lower heat exchanger plate having a male protrusion extending outwardly being joined with a concave upward groove on a lower end a side plate is known for securing heat exchanger plates prior to brazing. Therefore, since modifying the prior art to Onetti with having a joint comprising concave upward grooves on respective lower ends of a pair of lateral reinforcing plates and fixing tabs extending horizontally outward from both ends of a lower reinforcing plate, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Hagiwara there will be reasonable expectations of success, it would have been obvious to have modified the invention of Onetti by having the aforementioned limitations in order to stabilize the plates prior to brazing thereby minimizing any misalignment or degradation caused by inadequate brazing.
Regarding Claim 2, Onetti further discloses the core part (2), the upper reinforcing plate (23) the pair of lateral reinforcing plates (18 and 19), and the lower reinforcing plate (22) are each independently formed, and respective surfaces thereof contacting each other are joined (shown in figure 1).
Regarding Claim 4, a modified Onetti further teaches each of the first fixing/matching section and the first fixing tab is formed in a plural number (shown in figure 1 of Onetti, wherein multiple tabs are shown and in figures 1-2 of Garret).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763